Voto particular del
Juez Asociado Señor Rigau
disintiendo.
No creo que debe condonarse una agresión viciosa e inne-cesaria y ejecutada en las circunstancias en que se llevó a cabo la del caso de autos, especialmente cuando fue cometida por un maestro, quien tiene un especial deber de dar un buen ejemplo.
El agredido fue a la escuela a acompañar a su esposa, y el agresor, olvidándose de su honrosa profesión y de su deber *352de dar un buen ejemplo de conducta, cometió la agresión inne-cesariamente.
Además de eso creo que fue muy imprudente porque al atacar a un hombre que va acompañando a su esposa lo pone en la situación muy difícil, en la que queda su amor propio comprometido, y en esos casos la reacción del ofendido puede ser más violenta que de ordinario y ocasionar una tragedia. Tragedia para todos: para el agresor si es muerto, para el agredido que salió de su casa sin la intención de cometer un homicidio y para su esposa e hijos que sin duda tendrían que sufrir también parte de las consecuencias. Hay que tener mucha madurez, mayor que la que se le puede exigir a un hombre común, para no cometer una barbaridad en esas cir-cunstancias.
La carta del Secretario de Instrucción parece demostrar que él estaba dispuesto a perdonar las ausencias pero no las agresiones. Difícilmente podía hacerlo porque las agresiones constituyen delito público y el Secretario de Instrucción no tiene el poder de indulto. Solo lo tiene el Gobernador de Puerto Rico. Constitución, Art. IV, Sec. 4.
Por las razones antes dichas yo hubiese revocado la sen-tencia recurrida.
—O—
Voto particular del
Juez Asociado Señor Díaz Cruz.
Por considerar excluida de la remisión de culpa o amnistía ofrecida por el señor Secretario, la violencia ejercitada por el querellado contra una persona desligada del sistema de ins-trucción y ajena al conflicto huelgario, hubiera revocado la sentencia recurrida.